Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2020/098060 A2 (Mu et al.) in view of US 2007/0277982 A1 (Shampine et al.) and US 2009/0249794 A1 (Wilkes et al.).
As concerns claim 1, Mu et al. discloses a method of operating a plurality of pump units associated with a high-pressure, high-power hydraulic fracturing assembly (figure 1), the method comprising: receiving a demand hydraulic horse power (HHP) signal for operation of the hydraulic fracturing assembly; based at least in part on the demand HHP signal, operating all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (at step 2012); receiving a loss of power signal for one or more pump units of the plurality of pump units; after receiving the loss of power signal, designating the one or more pump units as a reduced power pump unit (RPPU) and the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units; operating the one or more RPPUs at a reduced output power below the first output power; and operating one or more of the OPUs at a second output power to meet the demand HHP signal for operation of the hydraulic fracturing assembly (0190-0194), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of the MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (as these ranges would be included in the maximum rates according to manufacturing specifications). Mu et al. does not disclose one or more of the plurality of pump units including a turbine engine connected to a pump; nevertheless Shampine et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising a turbine engine (106/506/706/906) associated with each pump unit of the hydraulic fracturing assembly, and additionally discloses operating the pumps at higher capacities to maintain the power levels for the fracturing operation (0025). It would have been considered obvious before the effective filing to one of ordinary skill in the art to incorporate turbine engines into the fracturing system to obtain the predictable result of increasing the efficiency of the operation, as well as minimizing the operational and environmental footprint. Mu et al. and Shampine et al. do not disclose increasing the power outputs by over-firing one or more turbine engines of one or more of the one or more OPUs; nevertheless Wilkes et al. discloses systems and method for augmenting power output of a turbine engine and teaches that over-firing a turbine engine by increasing the fuel flow for the turbine is “conventional” (0005). Thus, it would have been considered obvious before the effective filing to one of ordinary skill in the art to increase the output of the turbine (and by extension the output of the pumping unit) by choosing a conventional technique such as over-firing the turbine by increasing fuel flow to the turbine engine.
As concerns claim 2, Mu et al. discloses the method of claim 1, further comprising operating one or more of the OPUs at a third output power, the third output power being in a selected range to approximately the MIP level (0215).
As concerns claim 3, Mu et al. discloses the method of claim 2, wherein the third output power is greater than the first output power (Id.).
As concerns claims 4-11, 13-14 and 17-26, the combination lacks to explicitly disclose the specific ratios and power levels for the output horsepower of the pumping units, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed power levels and ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 12, Mu et al. discloses the method of claim 1, further comprising after receiving a loss of power signal, shutting down the one or more RRPU (0192).
As concerns claim 15, Mu et al. discloses a system to control operation of a plurality of pump units associated with a high-pressure, high-power hydraulic fracturing assembly, the system comprising: a controller in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (step 2012, see 0052); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate the one or more pump units as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the one or more RPPUs at a reduced output power below the first output power (0190-0192), designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, and operate one or more of the OPUs at a second output power to meet the demand HHP signal of the hydraulic fracturing assembly, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (which ranges would be obviously included in manufacturing specifications). Mu et al. does not disclose the system having one or more of the plurality of pump units including a turbine engine connected to a pump, nevertheless Shampine et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising a turbine engine (106/506/706/906) associated with each pump unit of the hydraulic fracturing assembly, and additionally discloses operating the pumps at higher capacities to maintain the power levels for the fracturing operation (0025). It would have been considered obvious before the effective filing to one of ordinary skill in the art to incorporate turbine engines into the fracturing system to obtain the predictable result of increasing the efficiency of the operation, as well as minimizing the operational and environmental footprint. Mu et al. and Shampine et al. do not disclose increasing the power outputs by over-firing one or more turbine engines of one or more of the one or more OPUs; nevertheless Wilkes et al. discloses systems and method for augmenting power output of a turbine engine and teaches that over-firing a turbine engine by increasing the fuel flow for the turbine is “conventional” (0005). Thus, it would have been considered obvious before the effective filing to one of ordinary skill in the art to increase the output of the turbine (and by extension the output of the pumping unit) by choosing a conventional technique such as over-firing the turbine by increasing fuel flow to the turbine engine.
As concerns claim 16, Mu et al. discloses system of claim 15, wherein after receiving the loss of power signal, the computer readable instructions are operable to operate one or more of the OPUs at a third output power, the third output power being in a selected range to the MIP level (0217).
As concerns claim 27, Mu et al. discloses the system of claim 15, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RRPU, and the second output power is approximately the MIP level (0192).
As concerns claim 28, Mu et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a controller in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (2012, 0052); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate the one or more pump units as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the one or more RPPUs at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, and operate one or more of the OPUs at a second output power to meet the demand HHP signal of the hydraulic fracturing assembly, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units (0193), the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (operating the pumps at maximum rates include these ranges). Mu et al. does not disclose a turbine engine associated with one or more of the plurality of [[each]] pump units [[unit]] of the hydraulic fracturing assembly; a driveshaft associated with each pump unit of the hydraulic fracturing assembly; a gearbox associated with each pump unit of the hydraulic fracturing assembly, and connected to the turbine engine and driveshaft, for driving the driveshaft; nevertheless Shampine et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly comprising a turbine engine 106/506/706/906 associated with one or more of the plurality of [[each]] pump units [[unit]] of the hydraulic fracturing assembly; a driveshaft 112 associated with each pump unit of the hydraulic fracturing assembly; a gearbox 110 associated with each pump unit of the hydraulic fracturing assembly, and connected to the turbine engine and driveshaft, for driving the driveshaft. It would have been considered obvious before the effective filing to one of ordinary skill in the art prior to the effective filing to incorporate the turbine engine for the pumping units to obtain the predictable result of increasing the efficiency of the operation, as well as reducing the physical and carbon footprint for the hydraulic fracturing operation. The combination does not disclose increasing the output of the pumping units by over-firing one or more turbine engines of one or more of the one or more OPUs. Wilkes et al. discloses systems and method for augmenting power output of a turbine engine and teaches that over-firing a turbine engine by increasing the fuel flow for the turbine is “conventional” (0005). Thus, it would have been considered obvious before the effective filing to one of ordinary skill in the art to increase the output of the turbine (and by extension the output of the pumping unit) by choosing a conventional technique such as over-firing the turbine by increasing fuel flow to the turbine engine.
As concerns claim 29, Mu et al. discloses the system of claim 28. wherein the one or more RPPU comprises one pump unit, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (because the selected pump is running at a reduced power or shut down, and the remaining pumps are running at a higher power to maintain the required output, and there are obviously fewer pumps). 
As concerns claim 30, Mu et al. discloses the system of claim 29, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RRPU, and the second output power is approximately the MIP level (0190-0194).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679